DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 20 July 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  

Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner will not repeat multiple instances of the same issue for brevity.


Claim 1: The apparatus (lacks antecedent basis – e.g., “An apparatus”) for vertically supporting the vine (lacks antecedent basis – e.g., “a vine”) of a plant to grow substantially perpendicularly from the ground (lacks antecedent basis) comprising:
A. one or more posts (lacks antecedent basis);
i. that install substantially perpendicular to the ground; 
ii. or attach to the one or more posts; (the outline format as written indefinite because as written, a plurality of posts can each install in the ground under (i.), and under (ii.) the claim appears as though the post(s) can attach to themselves)
B. a plurality of connection pieces that allow a user to securely connect the one or more posts above the lower one or more posts (indefinite as “lower one” has not been previously defined) extending the reach of the entire support system (indefinite as to the metes and bounds of what constitutes “entire support system”) substantially perpendicular to the ground; and 
C. a plurality of braces that attach to the one or more posts to support the vining plant (indefinite as to whether this is the same or different plant previously claimed) throughout the lifecycle of the vining plant.  

Claim 2: The apparatus for vertically supporting the vine of the plant to grow substantially perpendicularly from the ground as in claim 1 that can increase in length (indefinite as to how the length is increased as claimed) in predetermined increments dependent on the length of the one or more posts (indefinite as to how the length of the post(s) relate to the increase in length as claimed) in order to match the length of the growing vining plant via the plurality of connection pieces (as written, it appears as though the connection pieces are related to the vining plant and not the apparatus).  

Claim 3: The apparatus for vertically supporting the vine of the plant to grow substantially perpendicularly from the ground as in claim 1 wherein the said (“the said” is redundant) plurality of braces are adjustable (indefinite as no limitations are provided to define how the apparatus is adjustable) in regards to location of attachment to the one or more posts and can be modularly removed and reattached at a new location on the one or more posts based on the growth of the vine (indefinite as to how the growth of the vine relates to the location of attachment to the posts).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saringer (U.S. Patent 9,192,155).  Below is a substantial reproduction of applicant’s claims with the examiner’s inserted throughout in bold italics.

Claim 1: Saringer discloses the apparatus for vertically supporting the vine of a plant to grow substantially perpendicularly from the ground (as shown generally) comprising:
A. one or more posts (14, 18);
i. that install substantially perpendicular to the ground (as shown); 
ii. or attach to the one or more posts (see Fig. 7, where the posts are connected to each other as best understood); 
B. a plurality of connection pieces (34, 58; which would be a plurality based on the number of posts; see disclosure generally which teaches that multiple extensions may be used)  that allow a user to securely connect the one or more posts above the lower one or more posts extending the reach of the entire support system substantially perpendicular to the ground (as shown); and 
C. a plurality of braces (38, 54, Fig. 5, generally) that attach to the one or more posts to support the vining plant throughout the lifecycle of the vining plant.  The examiner takes the position that even though the title references a decoy stand, the prior art has full capability of supporting a vine.  

Claim 2: Saringer discloses the apparatus for vertically supporting the vine of the plant to grow substantially perpendicularly from the ground as in claim 1 that can increase in length in predetermined increments dependent on the length of the one or more posts in order to match the length of the growing vining plant via the plurality of connection pieces (the examiner takes the position that the prior art can be adjusted via the posts and support brackets to be as long as needed).  

Claim 3: Saringer discloses the apparatus for vertically supporting the vine of the plant to grow substantially perpendicularly from the ground as in claim 1 wherein the said plurality of braces are adjustable in regards to location of attachment (see Fig. 11, generally) to the one or more posts and can be modularly removed and reattached at a new location on the one or more posts based on the growth of the vine (as shown).

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Shadowshot (U.S. Publication 2016/0302366), Mauro (U.S. Publication 2015/0033623), Schilling (U.S. Publication 2014/0353439), Smith (U.S. Publication 2010/0043284) and Boucher (U.S. Patent 6,702,239).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649